     Case 6:13-cr-06031-EAW-MWP Document 84 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


PETER BARCLAY,
                                                         ORDER
                     Petitioner,
                                                         6:20-CV-06047 EAW
              v.                                         6:13-CR-06031 EAW

UNITED STATES OF AMERICA,

                     Respondent.


       Petitioner Peter Barclay (“Petitioner”), proceeding pro se, seeks relief pursuant to

28 U.S.C. § 2255, alleging that his conviction in this Court was unconstitutionally or

unlawfully obtained. The last address provided to the Court by Petitioner is the Allenwood

Low Federal Correctional Institution. However, it appears that Petitioner was released

from custody on July 2, 2020.          See Find an Inmate, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited July 22, 2020). Petitioner has not provided

the Court with an updated address since that time, although the Government has provided

the Court with what appears to be Petitioner’s current address. (See Dkt. 83).

       Local Rule of Civil Procedure 5.2(d) requires that a party proceeding pro se “must

furnish the Court with a current address at which papers may be served on the litigant. . . .

The Court must have a current address at all times. Thus, a pro se litigant must notify the

Court immediately, in writing, of any change of address. Failure to do so may result in

dismissal of the case, with prejudice.” L.R. Civ. P. 5.2(d). In this case, Petitioner has




                                            -1-
      Case 6:13-cr-06031-EAW-MWP Document 84 Filed 07/22/20 Page 2 of 2




failed to comply with the requirements of Local Rule 5.2(d), because he has not furnished

the Court with a current address.

         Accordingly, Petitioner is directed to provide the Court with an address where

papers may be served by August 19, 2020. The failure to comply with this Order may

result in dismissal of the Petition.

         SO ORDERED.



                                                _________________________________
                                                ELIZABETH A. WOLFORD
                                                United States District Judge

Dated:         July 22, 2020
               Rochester, New York




                                          -2-
